Citation Nr: 1229555	
Decision Date: 08/27/12    Archive Date: 09/05/12

DOCKET NO.  03-22 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUE

Entitlement to special monthly compensation based on being housebound.


WITNESSES AT HEARING ON APPEAL

Appellant and L.G and J.L.


ATTORNEY FOR THE BOARD

Siobhan Brogdon, Counsel



INTRODUCTION

The Veteran served on active duty from April 1969 to January 1972.

This appeal comes before the Department of Veterans Affairs (VA) Board of Veterans Appeals (Board) from an October 2002 rating decisions of the VA Regional Office (RO) in Albuquerque, New Mexico that, among other things, denied special monthly pension based on being housebound.

The Veteran was afforded hearing at the RO in February 2005 and in April 2007 before the undersigned Veterans Law Judge sitting at Albuquerque, New Mexico.  The transcripts are of record.  

The case was remanded for further development in October 2007, November 2009 and October 2010.

By rating action dated in November 2011, service connection was granted for opiate dependence secondary to spondylolisthesis, status post laminectomy that had also been on appeal.  The service-connected disability was recharacterized as spondylolisthesis, status post laminectomy with opiate dependence.


FINDINGS OF FACT

1.  The Veteran's service-connected disabilities are spondylolisthesis, status post laminectomy with opiate dependence, rated 60 percent disabling; and right fifth metacarpal fracture and right cheek and eyebrow scars, each rated noncompensably disabling.  

2.  The Veteran is not permanently housebound by reason of service-connected disabilities.  



CONCLUSION OF LAW

The criteria for an award of special monthly compensation on the basis of being housebound have not been met. 38 U.S.C.A. §§ 1114, 5103A, 5107 (West 2002 & Supp. 2011);38 C.F.R. §§ 3.350, 3.351 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran seeks entitlement to special monthly compensation on the basis of being housebound.

Veterans Claims Assistance Act of 2000 (VCAA),

As provided for by the VCAA, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2011). 

In August 2002, prior to the initial rating decision on appeal, and thereafter, the RO sent letters to the Veteran which advised him of the requirements of the VCAA, including the types of evidence and/or information necessary to substantiate his claim and the relative duties of the appellant and VA in developing the claim.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

As to the duty to assist, VA has obtained the Veteran's VA medical records and the Veteran has been provided VA medical examinations over the course of the appeal.  The appellant presented testimony on personal hearings on appeal in February 2005 and April 2007.  Social Security records were requested and have been reviewed.  He has been accorded ample opportunity to present evidence and argument in support of the appeal.  His testimony and statements in support of the claim have been carefully considered.

As such, the Board is satisfied that the originating agency properly processed the Veteran's claim after providing required notice, and that any procedural errors in the development and consideration of the claim by the originating agency were insignificant and non-prejudicial to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The claim of entitlement to special monthly compensation based on being housebound is ready to be considered on the merits.

Pertinent Law and Regulations

Special monthly compensation is payable based on being housebound if, in addition to having a single permanent disability rated 100 percent disabling under the VA Schedule for Rating Disabilities (not including ratings based upon unemployability under 38 C.F.R. § 4.17 (2011) of this chapter), the Veteran (1) has additional disability or disabilities independently ratable at 60 percent or more, separate and distinct from the permanent disability rated as 100 percent disabling and involving different anatomical segments or bodily systems, or, (2) is "permanently housebound" by reason of disability or disabilities.  This requirement is met when the Veteran is substantially confined to his or her dwelling and the immediate premises or, if institutionalized, to the ward or clinical area, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his or her lifetime.  3.351(d) (2011). 

To be considered "permanently housebound," the requirement is that the veteran be "substantially confined" to the home or its immediate premises is broadly construed and met when the veteran is simply unable to leave the home to earn a living, as opposed to requiring that the veteran be unable to leave the house at all.  Id at 222.

A veteran is "permanently housebound" when the result of one or more service-connected disabilities results in substantial confinement to that veteran's house (ward or clinical areas, if institutionalized) or immediate premises.  See 38 C.F.R. § 3.350(i)(2) (2011).

Factual Background and Legal Analysis

In this case, service connection is in effect for spondylolisthesis, status post laminectomy with opiate dependence, rated as 60 percent disabling; right fifth metacarpal fracture, rated noncompensably disabling; and right cheek and eyebrow scars, rated noncompensably disabling.  A combined 60 percent disability rating is in effect for service-connected disability for which the Veteran is in receipt of a total rating based on unemployability due to service-connected disability.

In view of the above, the Veteran does not have a single permanent disability rated 100 percent disabling under the Schedule for Rating Disabilities, and thus does not meet the first eligibility requirement for housebound benefits.  See 38 C.F.R. § 3.351(d).  Moreover, as indicated on VA examination in January 2010 (indicating that he had no more than moderate problems shopping, traveling, driving and engaging in sports/exercise) he is not substantially confined to his dwelling and the immediate premises, nor is he institutionalized.  Therefore, entitlement to special monthly compensation under 38 C.F.R. § 3.351(d) is not warranted.


Under the circumstances, special monthly compensation based on being housebound must be denied.  Where, as here, the law and regulations are dispositive, the claim must be denied because of lack of entitlement under the law.  See Sabonis v. Brown, 6 Vet. App. 426 (1994).


ORDER

Entitlement to special monthly compensation based on being housebound is denied.



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans Appeals

Department of Veterans Affairs


